Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00681-CV
____________
 
 
EX PARTE ALI MOKARRAM
 
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No.  98-56757
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed November 18, 1999.
The notice of appeal was filed on December 16, 1999.  No proper affidavit of indigence was filed
with or before the notice of appeal.  See
Tex. 
R.  App.  P.  20.1.  To date, the filing fee of $125.00 has not
been paid.  On July 31, 2003, this Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  
 




The filing fee has not been paid, and appellant has not
responded to the Court=s order of July 31, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.